Citation Nr: 0104443	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to restoration of a 60 percent evaluation for 
postoperative residuals of a fused right knee with traumatic 
arthritis prior to August 1, 1996.  

3.  Entitlement to an increased rating for postoperative 
residuals of a fused right knee with traumatic arthritis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for right lower 
extremity shortening, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from May 1996.  

This case was previously remanded by the Board in August 
1998.  That development having been completed the case is 
once more before the Board for appellate consideration.  

While in remand status, the RO granted the previously 
certified issue of entitlement to service connection for a 
right foot disability on a secondary basis.  Accordingly, the 
Board's jurisdiction is limited to the remaining issues as 
reported on the title page.  

Also, in July 2000, the RO granted entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) effective December 6, 1999.  The veteran was notified 
of the decision and filed a timely notice of disagreement 
(NOD) to the effective date of the grant of TDIU benefits.  A 
statement of the case (SOC) addressing this issue has not yet 
been issued, and a remand is necessary for this purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

On November 28, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his representative, The American Legion 
that a withdrawal of this appeal, issues 1 through 5 as 
stated on the title page, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to an increased 
rating for lumbosacral spine disability, entitlement to 
restoration of a 60 percent evaluation for postoperative 
residuals of a fused right knee with traumatic arthritis 
prior to August 1, 1996, entitlement to an increased rating 
for postoperative residuals of a fused right knee with 
traumatic arthritis, entitlement to an increased rating for 
right lower extremity shortening and entitlement to an 
increased rating for left knee chondromalacia is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that on November 3, 2000 the RO received a 
written document from the appellant disagreeing with the 
effective date of December 6, 1999, for the grant of TDIU 
benefits by the RO in July 2000. 

The Board finds that this written communication can be 
construed as a timely notice of disagreement with respect to 
the issue of entitlement to an effective date earlier than 
December 6, 1999, for the grant of TDIU.  (see 38 C.F.R. §§ 
20.201, 20.302(a)).  A SOC addressing this issue has not yet 
been issued, and a remand is necessary for this purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
Board is required to remand such issue to the RO for issuance 
of a SOC.

To ensure that due process has been provided, the case is 
REMANDED to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a SOC to the 
appellant and his representative on the 
issue of entitlement to an effective date 
earlier than December 6, 1999 for the 
grant of TDIU.  The appellant must be 
advised of the time limit in which he can 
perfect an appeal to the Board on the 
issue by filing a substantive appeal.  
See 38 C.F.R. § 20.302(b).  If, and only 
if, an appeal is perfected on this issue 
should it be returned to the Board.

Following all applicable appellate procedures, the case 
should be returned to the Board for final appellate review, 
if in order.  No action is required of the veteran until he 
is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



